Kennedy v Arif (2014 NY Slip Op 07129)





Kennedy v Arif


2014 NY Slip Op 07129


Decided on October 22, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-09162
 (Index No. 6539/07)

[*1]Sean L. Kennedy, respondent, 
vChaudhry M. Arif, appellant.


Alana Barran, P.C., New York, N.Y., for appellant.
Lozner & Mastropietro (Pollack, Pollack, Isaac & De Cicco, LLP, New York, N.Y. [Brian J. Isaac and Kenneth J. Gorman], of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County, (Schmidt, J.), dated June 6, 2012, which denied his motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
In this action to recover damages for personal injuries sustained in an automobile accident, the Motor Vehicle Accident Indemnification Corporation (hereinafter MVAIC) moved on behalf of the defendant for summary judgment dismissing the complaint, contending that the plaintiff is not a "qualified person" within the meaning of Insurance Law § 5202(b) entitled to receive benefits from MVAIC. The Supreme Court denied the motion on the ground that it was barred by the doctrine of law of the case.
Under the circumstances of this case, the Supreme Court properly denied the motion for summary judgment dismissing the complaint (see People v Evans, 94 NY2d 499, 502; Peri Formwork Sys., Inc. v Lumbermens Mut. Cas. Co., 112 AD3d 171; Wells Fargo Bank Minnesota, Nat. Ass'n v Perez, 70 AD3d 817; J-Mar Serv. Ctr., Inc. v Mahoney, Connor & Hussey, 45 AD3d 809; Rivera v Luzada, 250 AD2d 829).
In light of our determination, we need not reach the parties' remaining contentions.
MASTRO, J.P., CHAMBERS, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court